On Novémber 1, 2004, the defendant was sentenced to the following: Counts I. IV. and XI: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended on each count, for the offense of Burglary, a felony; and *10Count XIII: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Arson, a felony. The sentences shall run concurrently.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Scott Spencer. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to the following: Counts I, IV. XI, and XIII: A commitment to the Department of Corrections of Twenty (20) years on each count, with Fifteen (15) years suspended on each count. The sentences shall run concurrently. The Division recommends the defendant be screened for Boot Camp. All terms and conditions shall remain as imposed in the November 1, 2004 Judgment.
DATED this 25th day of April, 2005.
Hon. Ted L. Mizner District Court Judge